Title: From Thomas Jefferson to Mary Jefferson Eppes, 1 July 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Washington July 1. 1802.
          
          Mr. Eppes’s letter of May 11. is the last news I have heard of you. I wrote to him June 13. your sister has been disappointed in her visit here by the measles breaking out in her family. it is therefore put off to October. I propose to leave this on the 21st. inst. and shall be at Monticello on the 24th. or 27th. according to the route I take; where I shall hope to find you on my arrival; I should very much apprehend that were you to continue at the Hundred till then, yourself, mr Eppes or the little one might be prevented by the diseases incident to the advancing season, from going up at all. it will therefore give me great pleasure to hear of your leaving the Hundred as soon as mr Eppes’s affairs will permit. mr Trist and Doctr. Bache will both set out within a few days for the Missisipi with a view to remove their families thither in the fall: so we shall lose those two late accessions to our neighborhood. however in the Summer season our complaint is not the want of society; and in the winter there can be little even among neighbors. Dabney Carr was married on Monday (28th.) and set out yesterday (30th.) with his new wife for Albemarle where he will join his mother now keeping house at Dunlora, till he can fix himself in Charlottesville which will be soon. Sam Carr returns decidedly to live at Dunlora. the marriage of the other sister to Dabney seems to have effected this. Peter and his wife are expected here daily on their way to Baltimore. from this Sketch you may judge of the state of our neighborhood when we shall meet there it will be infinitely joyful to me to be with you there, after the l[ong se]paration we have had for years. I count from one meeting to another as we do between port & port at sea: and I long for the moment with the same earnestness. present me affectionately to mr Eppes and let me hear from you immediately. be assured yourself of my tender and unchangeable affections.
          
            Th: Jefferson
          
        